DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on June 11, 2021 has been entered.  Claims 1, 6, 8, 11 and 13-14 have been amended.  Claims 1-15 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 8 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hayashi (US 2017/0075457). 
	Regarding claim 1, Hayashi discloses an apparatus (Fig. 1; [0039], e.g., a touch type input system) comprising: 
a touchscreen device (e.g., a detecting device 1 comprises a touchscreen 2) to:

generate boundaries defining a region (Figs 5-6; [0097], e.g., generate boundaries defining a region R1); and 
when the event is within the boundaries of the region ([0098], e.g., when the touch event is detected within the region R1), classify the event to determine whether to convert the event to input for transmission ([0098], e.g., convert the touch event by an electronic pen to input for transmission while ignoring the touch event by the finger 6);  
a rendering engine to render output to the touchscreen device (Figs 5-6; [0097]-[0098], e.g., the control unit 18 renders output to the touchscreen device 2), wherein the region is based on the output rendered to the touchscreen device (Fig. 6; e.g., the thinly shaded region outside the designated region R1 is displayed on the touchscreen device 2); and
a processor to receive the input transmitted from the touchscreen device (Fig. 2A; [0046], [0098], e.g., the control unit 18 receives the input transmitted from the touchscreen device 2). 

Regarding claim 2, Hayashi further discloses the apparatus of claim 1, wherein the region corresponds to a window of an application of an operating system (Fig. 6; [0118], e.g., a window of a drawing application of an operating system). 

Regarding claim 3, Hayashi further discloses the apparatus of claim 2, wherein the application is in use and in focus of the operating system (Fig. 6; e.g., the drawing application is in use and in focus of the operating system). 



Regarding claim 5, Hayashi further discloses the apparatus of claim 4, wherein the touchscreen device converts the first type event into input for transmission and rejects the second type event (see [0098], e.g., convert the pen type touch event into input for transmission and ignore the finger type touch event). 

Regarding claim 6, Hayashi further discloses the apparatus of claim 1, wherein the touchscreen device is to convert the event to the input for transmission when the event is located outside the boundaries of the region (Fig. 10; [0111], e.g., the pop-up display allows the user to select the "outside of the designated region" as a limitation target region thus the touch event located outside the designated region can be converted into the input for processing).  

	Regarding claim 7, Hayashi further discloses the apparatus of claim 1, wherein the rendering engine is to render a visual aid to facilitate identification of the boundaries (Fig. 6; [0097], e.g., the thinly shaded region outside the designated region R1 is displayed on the touchscreen device 2). 

	Regarding claim 8, Hayashi discloses a method comprising:

rendering output to the touchscreen device with a rendering engine (e.g., the processor 18), wherein the region is based on the output rendered to the touchscreen device (Figs 5-6; [0097]-[0098], e.g., the thinly shaded region outside the designated region R1 is displayed on the touchscreen device 2);
receiving a plurality of events on a surface of the touchscreen device (Figs 5-6; [0097]-[0098], e.g., detecting a plurality of touch events by an electronic pen or a finger); 
selecting, at the touchscreen device, a first portion of the plurality of events which are received within the boundaries of the region and converting the first portion of the plurality of events to input for transmission ([0098], e.g., select and convert the touch event by the electronic pen which are received within the designated region R1 to input for transmission while ignoring the touch event by the finger);  
converting, at the touchscreen device, a second portion of the plurality of events which are received outside the boundaries of the region to input for transmission (Fig. 10; [0111], e.g., the pop-up display allows the user to select the "outside of the designated region" as a limitation target region thus the touch event located outside the designated region can be converted into the input for processing); and 
transmitting the input to the processor (Fig. 2A; [0046], [0098], e.g., the control unit 18 receives the input transmitted from the touchscreen device 2).



Regarding claim 10, Hayashi further discloses the method of claim 9, further comprising identifying the application as being in use and in focus (Fig. 6; e.g., the drawing application is in use and in focus of the operating system). 

Regarding claim 11, Hayashi further discloses the method of claim 8, further comprising classifying an event from the first portion of the plurality of events into a first type event and a second type event (Figs 6 and 10; [0098], e.g., the pen touch and the finger touch). 

Regarding claim 12, Hayashi further discloses the method of claim 11, further comprising converting the first type event into input for transmission and rejecting the second type event ([0098], e.g., converting the pen touch into input while ignoring the finger touch). 

	Regarding claim 13, Hayashi discloses a non-transitory machine-readable storage medium encoded with instructions executable by a touchscreen device (Figs 1-2; [0039]-[0040], [0046], e.g., a program stored in a storage device and executed by a touchscreen device 1), the non-transitory machine- readable storage medium comprising:
instructions to receive boundaries from a processor to define a region of the touchscreen device (Figs 5-6; [0097], e.g., generate boundaries defining a region R1);

instructions to receive a plurality of events on a surface of the touchscreen device (Figs 5-6; [0097]-[0098], e.g., receive a plurality of touch events by an electronic pen or a finger);
instructions to select an event from the plurality of events, wherein the event is within the boundaries of the region and wherein a type of the event is used to identify and convert the event from the plurality of events to input for transmission ([0098], e.g., identify and convert the touch event by the electronic pen to input for transmission while ignoring the touch event by the finger); and
instructions to transmit the input from the touchscreen device to the processor (Fig. 2A; [0046], [0098], e.g., the control unit 18 receives the input transmitted from the touchscreen device 2).

Regarding claim 14, Hayashi further discloses the non-transitory machine-readable storage medium of claim 13, further comprising instructions to reject detected events of a different type when the detected events of the different type are received within of the region (Figs 6 and 10; [0098], e.g., when the finger 6 of the user touches the region within the designated region R1, the touch is entirely ignored). 

	Regarding claim 15, Hayashi further discloses the non-transitory machine-readable storage medium of claim 13, further comprising instructions to render a visual aid to facilitate .

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG ZHOU/Primary Examiner, Art Unit 2623